ADDENDUM TO THE

EMPLOYMENT AGREEMENT

BETWEEN
ROBERT J. DELANY
AND
FIRST STATES GROUP, L.P.

This Addendum, dated as of June 14, 2005 (the “Effective Date”), to the
Employment Agreement, dated as of January 1, 2004, is between First States
Group, L.P. (the “Company”) and, ROBERT J. DELANY, an individual (the
“Executive”):

WHEREAS, American Financial Realty Trust, a Maryland real estate investment
trust (the “REIT”), is a limited partner and the sole owner of the general
partner of the Company;

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, dated as of January 1, 2004, (the “Employment Agreement”), that sets
forth the terms and conditions of Executive’s employment with the Company;

WHEREAS, the REIT desires to expand its operations and presence in Europe and
has determined that it is in the best interest of the Company and its
shareholders to transfer Executive to Europe for this purpose;

WHEREAS, Executive has agreed to transfer his employment to the Company’s
European operations; and

WHEREAS, this Addendum amends the Employment Agreement to set forth the mutual
agreement between Executive and the Company regarding the additional
compensation and benefits that Executive will receive from the Company for the
period Executive is employed by the Company in Europe.

NOW THEREFORE, the Company and Executive, in consideration of the respective
covenants set forth below, hereby agree as follows:

1. EMPLOYMENT.

(a) POSITION. Executive shall be employed by the Company as Executive Vice
President and Chief Operating Officer – Europe and shall also be an officer of
the REIT as its Executive Vice President and Chief Operating Officer – Europe.

(b) DUTIES. Executive shall report to the Chief Executive Officer of the Company
and his principal employment duties and responsibilities shall be those duties
and responsibilities consistent with this position as are assigned by the Chief
Executive Officer or the Board of Trustees of the REIT (the “Board”).

(c) EXTENT OF SERVICES. Except for illnesses and vacation periods, Executive
shall devote all of his working time and attention and his best efforts to the
performance of his duties and responsibilities under this Addendum.
Notwithstanding the foregoing, Executive may (i) make any passive investment
where he is not obligated or required to, and shall not in fact, devote any
managerial efforts, (ii) participate in charitable, academic or community
activities, and in trade or professional organizations, or (iii) hold
directorships in other companies consistent with the Company’s conflict of
interest policies and corporate governance guidelines as in effect from time to
time.



  2.   EUROPEAN TERM. This Addendum shall be effective as of the Effective Date
and shall continue in full force and effect for as long as Executive is employed
in Europe by the Company. For purposes of this Addendum, “European Term” shall
mean the actual duration of Executive’s employment in Europe with the Company
and shall end on the earlier to occur of (i) Executive’s termination of
employment with the Company for any reason or (ii) Executive is relocated back
to the United States; provided, however, that the European Term shall be for a
period of not less than one year from the Effective Date, and not longer than
three years from the Effective Date. The Initial Term, the Renewal Term and the
Term (each as defined in the Employment Agreement) shall include and coincide
with the European Term.



  3.   EUROPEAN BASE SALARY. In addition to Executive’s Base Salary (as defined
in the Employment Agreement), the Company shall pay to Executive an additional
amount during the European Term that is payable in periodic installments
according to the Company’s normal payroll practices (the “European Base
Salary”). The European Base Salary shall be at the initial after-tax rate of
U.S. $60,000 per year. The Board or the Compensation and Human Resources
Committee of the REIT shall review the European Base Salary at least once a year
based on the recommendation of the Chief Executive Officer of the Company to
determine whether the European Base Salary should be increased effective January
1 of each year during the European Term. The European Base Salary, including any
increases, shall not be decreased during the European Term.



  4.   BENEFITS. During the European Term, on behalf of Executive, the Company
shall pay directly to the relevant service provider the following items:



  (a)   HOUSING. The Company shall provide Executive and his immediate family
with reasonable rental housing accommodations in the vicinity of the Company’s
London, England office (the “London Area”). The Executive must pre-approve the
choice and cost of the rental housing with the company. For this purpose, the
Company shall be directly responsible for the rent payments or rent and all
utilities; provided, however, that Executive shall be solely responsible for all
other expenses as it relates to Executive’s and his family’s housing.



  (b)   MOVING EXPENSES. The Company shall pay the reasonable expenses of moving
the household goods and personal effects of the Executive, his spouse and
children in connection with their relocation to the London Area. Reasonable
costs of moving household goods and personal effects shall mean transportation
costs, packing, crating, connecting/disconnecting utilities, shipping
automobiles and household pets, and storing and insuring goods (within any
period of 30 consecutive days after the move before the goods are delivered to
the new residence).



  (c)   TRAVEL EXPENSES. The Company shall pay the reasonable travel expenses
incurred by Executive, his spouse and children in connection with their
relocation to the London Area, consisting of a single trip from the former
residence to the London Area, lodging expenses for the day the Executive arrives
in the London Area, and lodging expenses in the area of the former residence
within one day from the time the Executive cannot live in the old residence due
to the removal of household goods. Meals are not included.



  (d)   INCOME TAX PREPARATION. The Company shall provide Executive with
reasonable income tax preparation and legal assistance with respect to tax
matters relating to his employment in Europe.



  (e)   IMMIGRATION. The Company shall provide Executive assistance relating to
the immigration of Executive, his spouse and children to the London Area.



  (f)   RELOCATION BACK TO THE UNITED STATES. If at any time during, or at the
conclusion of, the European Term, Executive relocates back to the United States
(i) as a result of his termination of employment with the Company by reason of
his death, or Permanent Disability (as defined in the Employment Agreement), or
at the election of the Company without Cause (as defined in the Employment
Agreement), or (ii) because the Company transfers Executive back to the United
States, then the Company shall pay for the reasonable moving and travel expenses
incurred by Executive, his spouse and children; on the same basis as the moving
and travel expenses under Section 4(b) and (c) above.



  (g)   HEALTH CARE BENEFITS. Executive shall be entitled to receive
international health care coverage that is commensurate with his current health
care coverage with the Company for himself, his spouse, and eligible dependents
during the European Term. Executive, his spouse and eligible dependents shall
also be entitled to receive emergency medical evacuation to the United States in
the event of a serious trauma or illness, in accordance with and subject to the
terms and conditions of the applicable plans covering Executive, his spouse and
eligible dependents.



  5.   EUROPEAN RELOCATION BONUS. On or before June 30, 2005, the Company shall
pay to Executive a one-time lump sum cash payment equal to an after-tax amount
of U.S. $10,000 as a non-refundable relocation bonus.

6. TAX EQUALIZATION.



  (a)   POLICY. The Company will develop and adopt a tax equalization policy to
cover its U.S. employees who are working in Europe and other countries outside
the United States (the “Tax Equalization Policy”). Executive shall participate
in the Tax Equalization Policy, so that Executive will pay no more, or less, tax
than if Executive had not been relocated hereunder.



  (b)   ASSUMPTION OF TAX LIABILITY. Regardless of whether or not the Tax
Equalization Policy is in effect, during the European Term, the Company will
assume all tax liabilities of Executive that are in excess of the amount of U.S.
federal, state and local taxes that the Executive would have had to pay if
Executive and his family had not been relocated to the London Area hereunder,
and instead had remained in the residence where they lived immediately prior to
the relocation. The tax liability assumed by the Company hereunder shall include
the cost to represent Executive in the defense of any tax audit or action
brought by any U.S. or foreign authority with respect to the period of
Executive’s relocation to the London Area.



  7.   EMPLOYMENT AGREEMENT. In all respects not expressly amended by this
Addendum, the Employment Agreement shall continue in full force and in effect in
accordance with its terms and shall continue to apply during the European Term.



  8.   TAX WITHHOLDING. Any payments provided for in this Addendum shall be
subject to applicable withholding requirements under foreign, federal, state or
local law.



  9.   ENTIRE AGREEMENT. This Addendum contains the entire understanding of the
parties as it relates to the additional compensation and benefits to be provided
to Executive in connection with his employment by the Company during the
European Term, supersedes all prior agreements and understandings, including the
various proposals as it relates to Executive’s employment in Europe, whether
written or oral, relating to the subject matter hereof, and may not be amended
except by a written instrument hereafter signed by Executive and the Chief
Executive Officer of the Company.



  10.   GOVERNING LAW. This Addendum and the performance hereof shall be
construed and governed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Addendum to the Employment Agreement to be duly executed as of
the date first above written.

         
FIRST STATES GROUP, L.P. By: FIRST STATES GROUP, LLC, its sole general partner
By: ______________________ —
  ROBERT J. DELANY

Name: Nicholas S. Schorsch
    —  
Title: President and Chief
  Date: June __, 2005

Date: June __, 2005
       

